Citation Nr: 1042018	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  05-41 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for 
post traumatic stress disorder (PTSD) prior to December 15, 2003.

2. Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine, L4-L5 and L5-S1, 
prior to October 5, 2009, and in excess of 20 percent thereafter.

3. Entitlement to an initial compensable rating for a shrapnel 
fragment wound, with retained foreign body, prior to June 3, 
1997, and an initial rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1967 to November 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the RO in St. 
Louis, Missouri, which, in pertinent part, granted service 
connection for PTSD, a shrapnel fragment wound and lumbar 
degenerative disc disease.

The Board remanded these issues in April 2008 to obtain the 
appellant's Social Security Administration records.  The Board 
remanded these issues again to provide the appellant with current 
VA examinations for his service-connected disabilities.  They 
return now for appellate consideration.

During the pendency of the appeal, an increased evaluation from 
70 percent to 100 percent was granted for PTSD and an increased 
evaluation from 10 percent to 20 percent was granted for the 
degenerative disc disease disability by a rating decision dated 
in January 2010.  The Board notes, with respect to increased 
ratings, the United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the appellant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has filed 
a notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  




FINDINGS OF FACT

1.  The appellant's PTSD was not productive of total social and 
occupational impairment prior to December 15, 2003.

2.  Prior to October 5, 2009, the appellant's degenerative disc 
disease of the lumbar spine, L4-L5 and L5-S1, was productive of 
limitation of motion which was no more than "slight", forward 
flexion greater than 60 degrees, a combined range of motion of 
more than 120 degrees, without muscle spasm, abnormal spinal 
contour, vertebral compression with cord involvement, 
demonstrable deformity of a vertebral body,  more than "mild" 
intervertebral disc syndrome, neurological complications 
appropriate to the site of the diseased disc, or incapacitating 
episodes lasting at least two weeks.  

3.  On and after October 5, 2009, the appellant's degenerative 
disc disease of the lumbar spine, L4-L5 and L5-S1, was productive 
of limitation of motion which was no more than "moderate", 
forward flexion greater than 30 degrees, without vertebral 
compression with cord involvement, demonstrable deformity of a 
vertebral body, more than "mild" intervertebral disc syndrome, 
or incapacitating episodes lasting at least four weeks.  

4.  On and after October 5, 2009, the appellant has been in 
receipt of a separate compensable rating for radiculopathy of the 
left lower extremity.  

5.  The appellant's right thigh shrapnel fragment wound with 
retained foreign body is characterized by an initial injury that 
is no more than "slight" and a disability that is no more than 
"slight".  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 70 
percent for PTSD prior to December 15, 2003, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).

2.  Prior to October 5, 2009, the criteria for an initial 
evaluation greater than 10 percent for degenerative disc disease 
of the lumbar spine, L4-L5 and L5-S1, are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243, 5293 
(2002, 2003, 2009).

3.  On and after October 5, 2009, the criteria for an initial 
evaluation greater than 20 percent for degenerative disc disease 
of the lumbar spine, L4-L5 and L5-S1, are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243, 5293 
(2002, 2003, 2009).

4.  The criteria for an initial compensable evaluation prior to 
June 3, 1997, and greater than 10 percent for a shrapnel fragment 
wound, with retained foreign body, are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5314 (1996, 
2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims for increased initial 
ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The instant appeals arise from granted claims of service 
connection.  The Court observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements in initial ratings cases.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).  

A letter dated in May 2008 fully satisfied the duty to notify 
provisions, including notice of the degree of disability.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  
The letter was not sent before the initial adjudication of any of 
the appellant's claims.  The back and shrapnel fragment wound 
disabilities were initially adjudicated in 1972, long before 
passage of the VCAA.  The appellant received notice on the PTSD 
claim in August 2001, but this did not address the initial 
ratings and effective dates elements of Dingess.  The May 2008 
letter provided notice of the manner in which VA assigns initial 
ratings and effective dates.  Although this letter was not sent 
prior to initial adjudication of the appellant's claim, this was 
not prejudicial to him, since he was subsequently provided 
adequate notice in May 2008, he was provided more than a year to 
respond with additional argument and evidence and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the appellant in January 2010 and a 
January 2010 rating decision awarded partial grants of his 
appeals.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant's Social Security Administration records have been 
associated with the file.  The appellant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant appropriate VA examinations in 
2009.  The appellant has not reported receiving any recent 
treatment specifically for this condition (other than at VA and 
the private treatment mentioned above, records of which are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the 2009 VA examination 
findings.  There is no objective evidence indicating that there 
has been a material change in the severity of the appellant's 
service-connected disorders since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
otherwise adequate VA examinations were conducted.  VAOPGCPREC 
11-95.  The 2009 VA examination reports are thorough and 
supported by VA outpatient treatment records.  The examinations 
in this case are adequate upon which to base a decision.

The Board remanded this case twice, in April 2008 and July 2009.  
In April 2008, the Board remanded so that the appellant's Social 
Security Administration records might be obtained.  These have 
been associated with the claims file and reviewed.  In July 2009, 
the Board remanded for current VA examinations for the 
appellant's disabilities on appeal and to ensure compliance with 
the VCAA duty to notify.  The appellant was seen for VA 
examinations in October 2009, as discussed.  The appellant 
received a May 2008 letter satisfying the duty to notify.  The 
Board finds that the April 2008 and July 2009 remands have been 
complied with in full.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Increased Ratings

The appellant contends that he is entitled to increased initial 
ratings for his service-connected PTSD, degenerative disc disease 
of the lumbar spine and shrapnel fragment wound.  For the reasons 
that follow, the Board concludes that increased ratings are not 
warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2009). 

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.

a. PTSD

The appellant's service-connected PTSD is evaluated as 70 percent 
disabling under the General Rating Formula for Mental Disorders.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  Ratings are 
assigned according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 70 
percent disability rating requires evidence of the following:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting; inability to 
establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, the VA 
must consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, including (if 
applicable) those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  See Mauerhan, supra.  Within the DSM-
IV, Global Assessment Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While 
not determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating criteria 
for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

According to DSM-IV, a score of 61-70 illustrates "[s]ome mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  A score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  A score of 41-50 illustrates "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)."  Id.  

The appellant's VA treatment records prior to December 2003 
reflect severe PTSD, but not total social or occupational 
impairment.  The appellant began receiving psychological care 
through VA in April 2002, when he was prescribed Paxil for 
depression.  In September 2002, the appellant was noted to have 
PTSD-like symptoms.  The appellant was alert and oriented, well 
dressed, pleasant and cooperative throughout the interview.  No 
speech or language anomalies were noted.  His thought processes 
appeared logical, coherent, and goal directed.  No psychosis was 
noted.  Memory, attention, concentration and judgment appeared 
intact.  Affect was restricted and mood was moderately dysphoric.  
The appellant denied suicidal or homicidal ideation at the time.  
He reported considerable marital discord, but denied any domestic 
violence.  He reported a satisfactory relationship with his two 
children, who still lived at home.  The appellant underwent a 
PTSD social work assessment in December 2002.  The appellant 
reported legal trouble, drug or alcohol abuse, and operating his 
own construction company for several years.  The appellant 
reported that he was married, for the third time.  The appellant 
was noted to have PTSD with major depression, which was recurrent 
and severe, in January 2003.  At that time, his GAF score was 68.  
A January 2003 PTSD recovery program note indicates that the 
appellant was afraid that he would leave his wife suddenly and 
later regret it.  He reported being unhappy in his marriage, but 
agreed to seek marriage counseling with his wife.  A May 2003 
follow-up noted chronic PTSD, severe, with a depressive disorder.  

A January 2004 private psychological evaluation was performed.  
The appellant reported problems sleeping, depression and anxiety.  
He did not like to be around people.  He reported short term 
memory problems.  He reported closing his construction company.  
His ex-wife was running the restaurant.  He could no longer 
figure bids.  He reported forgetting what he was going to do with 
things or where he put things.  The examiner indicated that a 70 
percent rating was warranted.  The appellant made poor eye 
contact and appeared to be anxious and confused.  He responded to 
questions and appeared to want to cooperate.  His speech was 
pressured.  He was well oriented.  The appellant reported some 
perceptual abnormalities that could be hallucinations related to 
his depression and PTSD.  The appellant's cognitive functioning 
was measured and appeared to be within low normal limits.  The 
appellant had concrete thinking.  The appellant was casually 
dressed, but needed a shave and his shirt and pants were faded 
and torn.  The appellant's speech was logical at the outset, but 
became incoherent as the interview progressed.  The appellant was 
found to have difficulty establishing and maintaining effective 
relationships.  He was found to have significant impairment in 
social, occupational, family judgment and mood.  The appellant 
was given a GAF score of 55.

The appellant was seen for a March 2004 psychological evaluation.  
The appellant reported having left his family in Oklahoma and 
moving to Missouri recently.  The date this occurred is not 
clear.  The appellant reported staying in the marriage as long as 
he did for the children.  The appellant was alert and oriented, 
with casual dress, normal appearance.  He had good eye contact.  
He was cooperative, somber in mood with a somewhat constricted 
affect.  The appellant was coherent, goal oriented, linear and 
without thought disorder or psychosis.  The appellant denied 
suicidal ideation, but admitted to occasional fleeting thoughts 
without plan or intent.  The apellant denied homicidal ideation, 
though he admitted to occasional non-directional violent 
thoughts.  The appellant appeared to be intellectually intact 
with some mild concentrational deficits noted.  

An April 2004 evaluation shows a GAF of 46.  The appellant was 
cooperative, alert, depressed, not suicidal or homicidal with no 
hallucinations, delusions or ideas of reference.  The appellant's 
recent memory was poor, with remote memory not preserved.  His 
concentration was poor.  His insight and judgment were good.  

The appellant had an individual psychotherapy session in May 
2004.  The appellant was alert and oriented, sullen with 
constricted affect.  There was no current suicidal or homicidal 
ideation.  The appellant stated that he had become more 
frustrated and depressed with his struggles to secure disability 
and his financial situation was desperate.  He reported that his 
Social Security claim had been delayed.  He reported being more 
despondent, irritable and unable to concentrate.  

The appellant's Social Security disability claim was granted, 
effective December 15, 2003, based on the foregoing evidence.  
The appellant's VA treatment records continue through the 
present, reflecting ongoing psychotherapy.  These records are not 
retrospective in nature and do not assess the appellant's level 
of functioning prior to December 15, 2003.  The Board finds that 
these records are not material to the instant claim and they will 
not be discussed.

The Board finds that the record does not show total social or 
occupational impairment due to PTSD prior to December 15, 2003.  
The appellant did not have symptoms such as gross impairment in 
thought processes or communication or persistent delusions or 
hallucinations.  The appellant continued to communicate 
effectively with his medical care providers, without grossly 
inappropriate behavior.  The appellant was not a persistent 
danger of hurting self or others.  The appellant did not display 
an intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene).  The 
appellant was not disoriented to time or place.  He had some 
memory problems, but not loss of names of close relatives, his 
occupation, or his name.  The appellant's GAF score decreased 
from a 68 to a 46, showing, at worst, "serious" symptoms after 
the grant of the 100 percent rating in December 2003.  The 
appellant was shown to have "severe" PTSD in his VA treatment 
records.  Taken as a whole, the Board finds that the appellant's 
PTSD symptoms are more analogous to deficiencies in most areas 
than total occupational and social impairment.  The Board 
concludes that a 100 percent rating is not warranted prior to 
December 15, 2003.

As such, the Board finds that the preponderance of the evidence 
is against the appellant's claim on a schedular basis.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied on a schedular basis.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

b. Degenerative Disc Disease of the Lumbar Spine, L4-L5 and L5-S1

The instant claim arises from a grant of service connection with 
an effective date of July 17, 1972.  The appellant had brought a 
previous service connection claim, which had been denied in 
December 1972.  The appellant filed a timely Notice of 
disagreement, yet the RO failed to issue a Statement of the Case.  
The November 2004 rating decision which granted service 
connection recognized that the failure to issue a Statement of 
the Case held the claim open, and assigned an effective date 
based on the original July 1972 claim.  

During the pendency of this claim, the criteria for rating spinal 
disabilities were revised twice (effective September 23, 2002, 
and September 26, 2003).  The Board will evaluate the appellant's 
claim under each version of the criteria in the VA Schedule for 
Rating Disabilities in effect at the time of his filing and the 
current regulations in order to ascertain which version would 
accord him the highest rating.  According to VAOPGCPREC 7-2003 
(Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), to the extent it conflicts with the precedents 
of the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  Karnas is inconsistent with Supreme Court and 
Federal Circuit precedent insofar as Karnas provides that, when a 
statute or regulation changes while a claim is pending before VA 
or a court, whichever version of the statute or regulation is 
most favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the rule 
adopted in Karnas no longer applies in determining whether a new 
statute or regulation applies to a pending claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period on 
or after the effective date of a new regulation.  Thus, the rule 
that the veteran is entitled to the most favorable of the 
versions of a regulation that was revised during his appeal 
allows application of the prior versions of the applicable 
diagnostic codes at 38 C.F.R. § 4.71a to the period on or after 
the effective dates of the new regulations.

Prior to September 23, 2002, DC 5293 for intervertebral disc 
syndrome provided a 20 percent rating was available for moderate 
symptoms with recurrent attacks.  A 40 percent rating could be 
assigned under the old criteria for intervertebral disc syndrome 
that is severely disabling with recurring attacks and 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  Under that code, the maximum schedular rating of 60 
percent is assigned for intervertebral disc disease which is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent relief.  
A precedent opinion of VA's Office of General Counsel, VAOPGCPREC 
36-97 (1997), held that Diagnostic Code 5293 involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause limitation 
of motion of the cervical, thoracic, or lumbar vertebrae.

Under Diagnostic Code 5292, dealing with limitation of lumbar 
motion, a 20 percent rating was available for moderate limitation 
of lumbar motion and a 40 percent evaluation was applicable with 
severe limitation of lumbar motion.  The words "slight," 
"moderate," and "severe" are not defined in the VA Schedule 
for Rating Disabilities.  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the Board, is 
not dispositive of an issue.  Rather, it is the Board's 
responsibility to evaluate all the medical evidence and determine 
the appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.  38 
C.F.R. §§ 4.2, 4.6.

Although the criteria under Diagnostic Codes 5290 through 5292 
were less defined than the current criteria and numerical ranges 
of motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations. In 
adopting specific ranges of motion to define what is normal, VA 
stated that the ranges of motion were based on the American 
Medical Association Guides to the Evaluation of Permanent 
Impairment, 2nd ed., (1984), which is the last edition of the 
Guides that measured range of motion of the spine using a 
goniometer.  See supplementary information, 67 Fed. Reg. 56,509 
(Sept. 4, 2002).  In other words, even though pre-2003 
regulations did not define normal range of motion for the spine, 
the current definition is based on medical guidelines in 
existence since 1984, and the Board can consider the current 
ranges of motion to rating spine disabilities under the old 
criteria.

The appellant underwent a private evaluation in August 1972.  
Physical examination showed that the appellant had a slight 
exaggeration of lumbar lordosis, but normal stance and gait.  
Straight leg raise was to 90 degrees, but he had pain at the 
extreme of the maneuver.  The appellant had tenderness in the L4-
5 lumbar paraspinal region and in the right sciatic notch on 
palpation.  There was no evidence of muscular spasm.  The 
appellant had a 1/4 inch atrophy of the right thigh in comparison 
to the left.  Circumferences of the calves were normal and equal.  
Sensation, circulation and reflexes were within normal limits.  
X-rays of the spine showed a crack through the pars 
interarticularis of the L4 vertebra on the right consistent with 
a diagnosis of spondylolysis of the L4 vertebra.  He was 
scheduled for physical therapy to strengthen his back muscles and 
correct his lumbar lordosis.  There is no follow-up as to whether 
he actually participated in physical therapy.

The appellant did not return for evaluation of his low back 
disability for decades.  The appellant's VA treatment records and 
VA examination reports contain additional evaluations.  The 
appellant's VA treatment records begin in 2001.  The appellant 
did not have significant treatment for his back until 2004 and 
the record is without retrospective evidence for that period.  

The appellant was evaluated in June, July and August 2004, for 
low back pain complaints.  A June 2004 MRI at DePeres Hospital 
was interpreted to show moderate to advanced changes at L5-S1 
disk, with bulging and posterior osteophytes, end plate 
irregularities, but no definite stenosis or nerve root 
impingement.  A July 2004 MRI through VA was interpreted to show 
some decreased height and degenerative changes of L5-S1 with some 
bulge.  A questionable nerve root impingement on the right side 
at S1 was identified.  The appellant was evaluated by a 
neurosurgeon in August 2004.  The appellant was noted to have 100 
percent of his back flexion and 60 percent extension.  Lateral 
rotation and lateral flexion were not recorded.  The appellant 
was noted to have complaints of numbness in his left thigh.  This 
was evaluated during the neurosurgery consult.  The doctor noted 
that the area of numbness was in the distribution of a nerve that 
originates at L2-L3.  The doctor noted that imaging at that level 
was normal.  The doctor concluded that the appellant had meralgia 
paresthetica.  

The appellant called to schedule additional neurology treatment 
in March 2007.  He reported worsening pain and increasing 
numbness in his left lower extremity.  No evaluation of the 
disability was performed at that time.

The appellant returned for additional evaluation in 2008.  A 
January 2008 MRI study showed bulging discs.  The appellant had 
an April 2008 neurosurgery consult.  On examination he had very 
little deficit.  His lumbar spine was found to be fairly supple.  
He walked well on heels and toes.  The doctor recommended a 
molded lumbar orthosis, an exercise program and pain medicine.  

The appellant was seen again in December 2008.  The appellant had 
been declining narcotic pain medication.  The appellant inquired 
after a TENS unit.  The appellant was issued a TENS unit in 
December 2008.  A physical therapy note indicates that the 
appellant was instructed in its use.  In March 2009, the 
appellant began receiving Tramadol for his back pain.  An April 
2009 note indicates that the medication helped.  A September 2009 
note indicates that the appellant had a painful range of motion, 
but no measurements were included.  

The appellant underwent an October 2009 VA examination in 
connection with this claim.  The appellant reported daily 
discomfort ranging from between 4 to 7 out of ten, with the seven 
occurring at least three times a week.  He sometimes treats 
flare-ups with ice.  The appellant reported that physical therapy 
had been helpful in the short term.  He described aching in the 
central low lumbar area and points to the area between L3 and S1 
in particular, with some extension to the left sacroiliac area.  
He described some numbness, tingling and itching sensation to the 
posterolateral left gluteal and thigh area to the knee, but not 
descending below the knee.  These sensations were reported to 
occur during the flare-ups.  He also reported treating his flare-
ups by avoiding torsion at the waist and restricted bending and 
lifting.  Flare-ups were reported to be caused by rotatory 
movements at the waist especially to the left.  The appellant 
reported taking Tramadol for his flare-ups.  The appellant denied 
physician ordered bedrest in the past twelve months.  The 
appellant reported being able to drive, but stretching if in the 
car for more than about 45 minutes as his right gluteal area 
becomes tender.  On physical examination, the appellant had 
forward flexion to 53 degrees, 10 degrees of extension, 22 of 
left and 21 degrees of right lateral lumbar flexion, 20 degrees 
left and 24 degrees right lumbar spinal rotation.  The planes of 
motion were described as restricted by pain and stiffness, but 
not fatiguability, weakness or incoordination where the endpoints 
and range of motion of the spine was not additionally limited 
functionally on repetitive testing.  The appellant had a very 
mild levoscoliosis of the thoracolumbar juncture.  He had 
considerable amount of flattening or loss of reversal of the 
lumbar lordotic curvature on attempted forward flexion and the 
examiner was able to palpate a mild degree of spasm in the right 
erector spinal muscles between L2 and L5, particularly on 
extension.  The spasm was not palpable on the left side.  Gait 
and station were normal and the appellant was independently 
ambulatory.  No ankylosis was present.  The appellant's muscle 
strength was consistent and equal to the left side.  Both thighs 
were equal in circumference.  There were no sensory deficits in 
the right lower extremity.  The appellant had some slightly 
blunted perception in the lateral aspect of the left calf, and 
anterolateral left thigh.  Straight leg raise was positive on the 
left with numbness and tingling extending to the left knee, but 
not below.  Reflexes were symmetrical at the knees and ankles.  
Neither the appellant nor the examiner could locate the original 
injury site.  X-ray studies showed mild arthritic change at T12-
L1, L3-L4 and L5-S1, with no significant change since a previous 
study in February 2007.  No fracture or dislocation was seen.  No 
significant disc space narrowing was seen.  The examiner 
indicated that the appellant had lumbar osteoarthritis and 
degenerative disc disease with mild intermittent radiculitis to 
the left lower extremity.  

The new rating formula for diseases and injuries of the spine 
specify that, for VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  Id., Note (2).  The range of motion 
measurements taken in 1972 did not denote severe lumbar 
limitation of motion.  No range of motion measurements were in 
fact recorded.  The appellant had only a straight leg raise, 
which was to a normal level, with pain at the extremes.  The 
appellant's August 2004 measurement showed full forward flexion, 
and limited extension, but application of the current criteria is 
thwarted both by the measurement in percentages rather than 
degrees and the failure to complete all ranges.  The evaluation 
does support a finding that the appellant had a lesser degree of 
limitation of motion.  The appellant did have significant 
limitation of motion at his October 2009 VA examination.  This 
examination is the basis for his present 20 percent rating.  The 
appellant also received a separate compensable rating for the 
left lower extremity radiculitis.  

The Board finds that prior to October 5, 2009, the evidence shows 
that the appellant's limitation of lumbar range of motion was no 
more than "slight."  In the absence of demonstrably moderate 
lumbar limitation of motion, a 20 percent evaluation under 
Diagnostic Code 5292 is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (effective prior to September 26, 2003).  
Similarly, the appellant's back disability has not met the range 
of motion criteria for a 20 percent rating under the current 
General Ratings Formula until October 5, 2009, after which a 20 
percent has been assigned.  The Board concludes that the criteria 
for a rating in excess of 10 percent for range of motion prior to 
October 5, 2009, has not been met, and the criteria for a rating 
in excess of 20 percent based on orthopedic symptoms have not 
been met on and after October 5, 2009.  The Board finds that the 
range of motion on and after October 5, 2009, is no more than 
"moderate."  The Board concludes that a higher rating on the 
basis of either DC 5292 for limitation of lumbar motion or under 
the General Ratings Formula is not warranted.  

The General Ratings Formula for the spine also instructs that 
neurological complications may be separately rated under an 
applicable DC.  Similarly, DC 5293 for intervertebral disc 
syndrome provides for ratings covering neurological complications 
appropriate to the site of the diseased disc.  The appellant's 
January 2005 Notice of Disagreement references numbness in his 
thigh.  The appellant was not found to have significant 
neurological complications prior to October 5, 2009.  The 
appellant has been service-connected for radiculopathy of the 
left lower extremity on a secondary basis by the January 2010 
rating decision which increased his degenerative disc disease 
rating to 20 percent.  The appellant has not disagreed with 
either the rating assigned or the effective date.  The Board has 
no jurisdiction to consider the radiculopathy rating.  This 
rating, however, does serve to compensate the appellant for his 
neurological complications as of October 5, 2009.  

Returning to the criteria of DC 5293, the Board notes that the 
appellant's limitation of motion has been no more than slight and 
he did not have neurological complications appropriate to the 
site of the disc prior to October 5, 2009.  The Board finds that 
the appellant's intervertebral disc syndrome was no more than 
"mild" in degree prior to October 5, 2009.  An April 2008 
neurosurgical consult indicated very little deficit.  On October 
5, 2009, the appellant was found to have some sensory disturbance 
in the left lower extremity, but not motor or reflex disturbance.  
The appellant had a positive straight leg raise on the left, but 
continued to have normal gait and station.  The Board finds that 
the appellant's intervertebral disc syndrome was no more than 
"moderate" as of October 5, 2009.  The Board concludes that the 
criteria for a rating in excess of 10 percent prior to October 5, 
2009, and in excess of 20 percent have not been met on and after 
October 5, 2009. 

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
rating intervertebral disc syndrome provide that preoperative or 
postoperative intervertebral disc syndrome is to be evaluated 
either on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).  Effective September 26, 
2003, intervertebral disc syndrome was assigned a new diagnostic 
code number (5243), and the instruction with respect to the 
separate evaluation of neurologic and orthopedic manifestations 
was re-worded and moved to Note 1, following the General Rating 
Formula for Diseases and Injuries of the Spine, and the above-
mentioned instruction was re-phrased to state that intervertebral 
disc syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under section 4.25.  However, these 
revisions were intended to be clarifying and non-substantive in 
nature.  See Schedule for Rating Disabilities; The Spine, 67 Fed. 
Reg. 56,509, 56,510 (Sept. 4, 2002) (indicating that the then-
proposed amendment "would make editorial changes", but would 
not "represent any substantive change to the recently adopted 
evaluation criteria for intervertebral disc syndrome").  The 
Board notes that some of the Notes were inadvertently omitted 
when Diagnostic Code 5293 was re-published as Diagnostic Code 
5243 in August 2003; however, this has since been corrected.  See 
Schedule for Rating Disabilities; The Spine; Correction, 69 Fed. 
Reg. 32,449 (June 10, 2004).

With regard to the first method of evaluation (total duration of 
incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past 12 months.  A 20 percent 
evaluation is warranted if incapacitating episodes have a total 
duration of at least two weeks but less than four weeks; a 40 
percent rating is warranted if the total duration is at least 
four weeks but less than six weeks; and a 60 percent rating is 
warranted if the total duration is at least six weeks.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  The revised 
schedule does not provide for an evaluation higher than 60 
percent.

The appellant has not been prescribed bedrest longer than 48 
hours in any given year.  A VA treatment note from September 2002 
shows that the appellant was prescribed bedrest for 48 hours.  
There is no evidence that he was subsequently placed on 
additional bedrest at any time.  The criteria for a rating in 
excess of 10 percent before October 5, 2009, and in excess of 20 
percent on and after that date have not been met.  

The Board has considered the application of the rule of DeLuca.  
The appellant's rating has been under DC 5293, then 5243, for 
intervertebral disc syndrome, which incorporates limitation of 
motion, in addition to complaints of pain and neurological 
manifestations.  Weakened movement, excess fatigability and 
incoordination were not shown until the October 5, 2009, VA 
examination.  The appellant reported increasing pain prior to 
that point and received a TENS unit and prescription pain 
medications.  The measurements regarding extent of the 
appellant's functional impairment were not recorded until the 
October 2009 VA examination.  The present rating of 20 percent 
for orthopedic symptoms and 10 percent for neurological symptoms 
encompass pain, whether or not it radiates, until the General 
Ratings Formula.  The appellant did not have additional loss of 
function on repetitive testing.  The Board finds that the 
appellant's complaints of pain have been considered in the above 
rating.  A further grant under DeLuca is not warranted.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's low back claim on a schedular basis.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied on a schedular basis.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

c. Shrapnel Fragment Wound, with Retained Foreign Body

The instant claim arises from a grant of service connection with 
an effective date of July 17, 1972.  The appellant had brought a 
previous service connection claim, which had been denied in 
December 1972.  The appellant filed a timely Notice of 
disagreement, yet the RO failed to issue a Statement of the Case.  
The November 2004 rating decision which granted service 
connection recognized that the failure to issue a Statement of 
the Case held the claim open, and assigned an effective date 
based on the original July 1972 claim.  

As with the provisions for rating spinal disabilities, the 
provisions for rating muscle injuries have been revised in the 
period that the claim has been open.  The provisions were revised 
effective June 3, 1997, the date of the 10 percent rating 
assigned by the RO.  As above, the Board will consider the new 
provisions as of their effective dates to the present and the 
prior provisions for the whole of the period on appeal.  See 
Kuzma.  

An evaluation of a SFW requires review of not only the initial 
treatment records but also subsequent examination reports and 
inquiry into the effect of missiles, scarring, damage to muscles 
and other deeper structures, muscle weakness, the interplay of 
muscle patterns and groups, the combination of muscle injuries, 
and specific objective ranking factors.  38 C.F.R. §§ 4.55, 4.56, 
4.73 (1996, 2009).  

The VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1996), 
provides for ratings for muscle injuries under four 
classifications of damage (slight, moderate, moderately severe, 
and severe) to the muscle groups involved, based on the cardinal 
symptoms of muscle disability (weakness, fatigue, pain, 
uncertainty of movement) and objective evidence of muscle damage 
and the cardinal signs of muscle disability (loss of power, 
lowered threshold of fatigue and impairment of coordination).  38 
C.F.R. § 4.54 (1996).  Additional factors to be considered are 
found in 38 C.F.R. §§ 4.55, 4.56 (1996).  In addition to the 
patent physical findings, a study of impairment of function must 
be undertaken.  See 38 C.F.R. §§ 4.40, 4.47 (1996).  The rating 
scheme applicable to Muscle Group XIV considers extension of the 
knee and simultaneous flexion of the hip and knee as factors.  A 
rating must be coordinated with the impairment of function.  38 
C.F.R. § 4.21 (1996).

The appellant's shrapnel fragment wound has been rated under 
Diagnostic Code (DC) 5314, for injury to Muscle Group XIV.  See 
38 C.F.R. § 4.73 (1996, 2009).  Under DC 5314, muscle group XIV 
is comprised of the anterior thigh group: (1) Sartorius; (2) 
rectus femoris; (3) vastus externus; (4) vastus intermedius; (5) 
vastus internus; (6) tensor vaginae femoris.  The muscle group 
performs the following functions (with muscles used in each 
movement): extension of knee (2, 3, 4, 5), simultaneous flexion 
of hip and flexion of knee (1); tension of fascia lata and 
iliotibial (Maissiat's) band, acting with XVII (1) in postural 
support of body (6); acting with hamstrings in synchronizing hip 
and knee (1, 2).  Injuries to Muscle Group XIV is evaluated as 
follows: severe 40 percent, moderately severe 30 percent, 
moderate 10 percent, and slight 0 percent.  38 C.F.R. § 4.73, 
Diagnostic Code 5314 (1996, 2009).

The rating schedule required, prior to the June 1997 amendments, 
that in examining missile injuries the full effect of scars be 
fully described, the effect of missiles on the deeper structures 
be examined, and the whole track of the missile should be 
described.  38 C.F.R. § 4.47, 4.48, 4.49 (1996).  These 
considerations must be addressed by VA both in the examination of 
the wounds and rating decisions. Considerations specific to 
muscle injuries in 38 C.F.R. § 4.56 should also be addressed in 
the rating decision.  

Guidance in rating muscle injuries is set out at 38 C.F.R. § 4.56 
(1996), which discusses factors to be considered in the 
evaluation of disabilities residual to healed wounds involving 
muscle groups due to gunshot wounds or other trauma.  

"Slight" disability is described as being from a simple wound 
of muscle without debridement, infection or effects of 
laceration.  The history and complaints should show service 
department records detailing slight severity or relatively brief 
treatment and return to duty, healing with good results, no 
consistent complaints of cardinal symptoms of muscle injury or 
painful residuals.  Objective findings would show a minimum scar, 
slight, if any, evidence of fascial defector, atrophy or impaired 
tonus, no significant impairment of function and no retained 
foreign metallic fragments.  

"Moderate" disability is described as being from through and 
through or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals debridement, or 
prolonged infection.  History should include evidence of in-
service treatment for the wound, record of consistent complaint 
of one or more of the cardinal signs and symptoms of muscle 
disability (defined as loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement), particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings should 
include entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue, some 
loss of deep fasciae or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to the sound side.

"Moderately severe" muscle disability is described as being 
from through and through or deep penetrating wounds by small 
high-velocity missiles or large low-velocity missiles, with 
debridement, prolonged infection, or sloughing of soft parts and 
intermuscular scarring.  History should include prolonged 
hospitalization in service for treatment of a wound, record of 
consistent complaint of cardinal signs described above, and, if 
present, evidence of inability to keep up with work requirements.  
Objective findings should include entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups, indications on palpation of loss of deep fasciae, muscle 
substance or normal firm resistance as compared with the sound 
side.  Tests of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

Under the current regulations, muscle injuries are rated 
differently.  The criteria for evaluating muscle disabilities, 
generally, is set forth in 38 C.F.R. § 4.56 (2009).  This 
regulation provides that an open comminuted fracture with muscle 
or tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  A through and through injury with muscle damage will be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  

Under Diagnostic Codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately-severe, or severe.  The criteria consist of the type 
of injury, the history and complaint, and the objective findings. 

A slight disability of the muscles involves a simple wound of the 
muscle without debridement or infection.  38 C.F.R. § 4.56.  The 
service records should demonstrate a superficial wound with brief 
treatment and return to duty.  Id.  There must have been healing 
with good functional results and no consistent complaints of 
cardinal symptoms of muscle injury or painful residuals.  Id.  
The objective findings are a minimum scar, slight, if any, 
evidence of fascial defect or of atrophy or of impaired tonus, 
and no significant impairment of function and no retained 
metallic fragments.  Id.  

A moderate disability of the muscles involves a through-and- 
through or deep penetrating wound of a relatively short track by 
a single bullet or small shell or a shrapnel fragment, and the 
absence of explosive effect of high-velocity missile and of 
residuals of debridement or of prolonged infection.  Id.  There 
must be evidence of in-service treatment of the wound.  Id.  
There must be a record in the file of consistent complaint of one 
or more of the cardinal symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Id.  The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and so 
situated as to indicate a relatively short track of the missile 
through the muscle tissue; signs of some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of power 
or lowered threshold of fatigue when compared to the sound side.  
Id.  

A moderately-severe disability of muscles involves a through- 
and-through or deep penetrating wound by a high velocity missile 
of small size or a large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of soft 
parts, and intermuscular cicatrization.  Id.  There must be 
evidence of hospitalization for a prolonged period in service for 
treatment of the wound.  Id.  The record must contain consistent 
complaints of cardinal symptoms of muscle wounds.  Id.  There 
must be evidence of unemployability because of inability to keep 
up with work requirements, if present.  Id.  The objective 
findings are entrance and, if present, exit scars which are so 
situated as to indicate a track of a missile through one or more 
muscle groups.  Id.  There are indications on palpation of loss 
of deep fascia, or loss of muscle substance or loss of normal 
firm resistance of muscles compared with the sound side.  Id.  
The tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
impairment.  Id.  

The appellant's shrapnel fragment wound has been rated under 
Diagnostic Code (DC) 5314, for injury to Muscle Group XIV.  See 
38 C.F.R. § 4.73 (1996, 2009).  Under DC 5314, muscle group XIV 
is comprised of the anterior thigh group: (1) Sartorius; (2) 
rectus femoris; (3) vastus externus; (4) vastus intermedius; (5) 
vastus internus; (6) tensor vaginae femoris.  The muscle group 
performs the following functions (with muscles used in each 
movement): extension of knee (2, 3, 4, 5), simultaneous flexion 
of hip and flexion of knee (1); tension of fascia lata and 
iliotibial (Maissiat's) band, acting with XVII (1) in postural 
support of body (6); acting with hamstrings in synchronizing hip 
and knee (1, 2).  Injuries to Muscle Group XIV is evaluated as 
follows: severe 40 percent, moderately severe 30 percent, 
moderate 10 percent, and slight 0 percent.  38 C.F.R. § 4.73, 
Diagnostic Code 5314 (1996).

While similar, the prior and current versions of the regulations 
are distinct.  The RO assigned an initial noncompensable rating 
under the prior version of the regulations until June 3, 1997, 
when a 10 percent rating was assigned under the current version.  
The RO indicated that the Compensation and Pension Service 
directed that all injuries with retained foreign bodies should be 
rated "moderate" at a minimum.  The Board notes that VBA 
Training Letter 00-05 emphasizes that a slight muscle injury is 
one without retained foreign bodies, the full criteria consider 
more than that one datum.  The only mandatory "moderate" 
minimum rating is for through and through wounds.  

The appellant has not sought treatment for the right thigh 
shrapnel fragment wound.  The appellant's VA treatment records 
from 2001 to 2009 do not reflect treatment or complaints related 
to the right thigh disability.  The appellant has repeatedly 
sought care for his low back disability as discussed above.  The 
appellant has not offered a full description of the affect of his 
disability on his functioning.  The relevant evidence consists of 
a September 1972 physical examination and an October 2009 VA 
examination.  

The appellant's service treatment records do not reflect the 
appellant's inservice injury.  The appellant was not issued a 
Purple Heart.  There is no evidence of treatment for right thigh 
problem during service.  The appellant reported being involved in 
incoming rocket, mortar and sniper attacks while stationed at 
Dong Ha.  The appellant reported receiving a small shrapnel wound 
to the right thigh during one of these attacks.  He reported that 
he spoke to a medic, but since the wound was superficial, did not 
seek treatment. 

An October 1971 treatment record showed that the appellant had 
back pain for about two years with radiating pain to the right 
thigh.  The treatment notes do not indicate that the appellant 
was treated for the shrapnel fragment wound injury; rather 
symptoms were attributed to his back.

The August 1972 physical examination described the appellant's 
right thigh disability.  The appellant had a 1/4 inch atrophy of 
the right thigh in comparison to the left.  Circumference of the 
calves were normal and equal.  Sensation, circulation and 
reflexes were within normal limits.  An x-ray showed retained 
shrapnel in the medial musculature of the right femoral mid shaft 
level.  

The appellant did not describe the disability during his original 
claim in 1972, to include his January 1973 Notice of 
Disagreement.

The appellant filed a new claim for service connection for the 
right knee in July 2004.  Service connection was granted in a 
November 2004 rating decision.  The appellant disagreed in 
February 2005.  At that time, he indicated that his upper leg is 
almost always numb and his lower leg was getting numb as well.  
He also reported a burning sensation in his thigh that "comes 
and goes."  He reported that his knees swell up when he tried to 
put any stress on them.  The appellant does not specify as to 
which thigh he is describing.  As discussed in the spinal rating 
section above, the appellant had radiating pain and numbness in 
his left thigh in 2004.  In the absence of clarifying statements 
from the appellant, the Board finds that the VA treatment records 
show his complaints to be related to his left, not right, thigh.  
These complaints are not relevant to this rating.  Similarly, the 
appellant's VA treatment records show that he has been diagnosed 
with osteoarthritis of both knees.  This diagnosis accounts for 
the appellant's complaints of both knees swelling, as opposed to 
the right knee swelling due to a service-connected disability.  

The appellant's right thigh shrapnel fragment wound was evaluated 
at an October 2009 VA examination.  Following a review of the 
claims file and interview with the appellant, the examiner 
indicated that the examination revealed normal cutaneous and 
muscular findings of Muscle Groups XIV and XV in the right thigh.  
The appellant's muscle strength was consistent and equal to the 
left side.  Both thighs were equal in circumference.  There were 
no sensory deficits in the right lower extremity.  Reflexes were 
symmetrical at the knees and ankles.  Neither the appellant nor 
the examiner could locate the original injury site.  

Under the regulations in effect prior to June 3, 1997, and the 
current regulations, the Board finds that the appellant's 
original injury was "slight" in character, with "slight" 
functional impairment.  The appellant's original injury was not 
characterized by debridement, painful residuals or significant 
impairment of function.  The only finding of atrophy was during 
the August 1972 examination.  By his own account, the appellant 
had only relatively brief treatment from a medic during service.  
He returned to duty immediately.  The appellant's service 
treatment records do not reveal extended treatment.  The 
appellant had no missile track through his muscle, explosive 
effects or infections.  There is no entrance and exit wound in 
the original injury.  Under either the prior or current 
regulations, the criteria for a compensable rating are not met.  

The Board has considered the rule of DeLuca.  The appellant has 
not reported right thigh fatiguability, weakness, loss of range 
of motion, incoordination, or even pain associated with the 
shrapnel fragment wound.  The Board finds that the DeLuca 
criteria are not met.  

The Board has also considered whether a skin rating is 
appropriate.  The appellant has not mentioned a scar on during 
his exams or treatment sessions or in any of his statements to 
VA.  No scar was noted at the August 1972 physical examination.  
During his October 2009 VA examination, the appellant and the 
examiner could not identify a scar related to the wound.  The 
examiner indicated that on examination with a halogen lamp a 
disruption of the scar consistent with a scar was not found.  The 
Board finds that there is no skin disability residual of the 
service-connected disability.  The Board concludes that 
consideration of the skin ratings provisions is not warranted.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's shrapnel fragment wound claim on a 
schedular basis.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied on a schedular 
basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

d. Additional Considerations

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluations for the appellant's PTSD, low back 
degenerative disc disease and right thigh shrapnel fragment wound 
disabilities are not inadequate.  The appellant's PTSD rating has 
been evaluated on the basis of his overall social and 
occupational functioning.  The appellant's low back disability 
has been rated using all of the appellant's complaints as 
discussed above.  There are no outstanding symptoms left 
unaddressed by that rating.  The appellant has no complaints 
related to the right thigh shrapnel fragment wound, instead he 
points to problems related to his osteoarthritis.  It does not 
appear that the appellant has an "exceptional or unusual" 
disabilities; he merely disagrees with the assigned evaluations 
for his level of impairment.  In other words, he does not have 
any symptoms from his service-connected disorders that are 
unusual or are different from those contemplated by the schedular 
criteria.  The available schedular evaluations for that service-
connected disabilities are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extraschedular consideration is moot.  See Thun, 
supra.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered the possibility of staged ratings but finds further 
staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's increased rating claims.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 70 percent for post 
traumatic stress disorder (PTSD) prior to December 15, 2003, is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine, L4-L5 and L5-S1, 
prior to October 5, 2009, and in excess of 20 percent thereafter 
is denied.

Entitlement to an initial compensable rating for a shrapnel 
fragment wound, with retained foreign body, prior to June 3, 
1997, and an initial rating in excess of 10 percent thereafter is 
denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


